Case 7:20-cv-05094-PMH Document 50 Filed 05/07/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

BELSITO COMMUNICATIONS INC. d/b/a | STIPULATION OF
THE LEGAL ADVOCATE, SETTLEMENT AND
DISMISSAL OF CIVIL
Plaintiff, ACTION WITH PREJUDICE
(FRCP 41(a)()(A) (ii)

Vv.

TORKLAW d/b/a ACCIDENTNEWS.CO, et

al.

 

 

Case No.: 20-cy-05094 (PMH)

IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiff Belsito

Communications Inc. d/b/a The Legal Advocate and Defendants Torklaw d/b/a

Accidentnews.co, Torque Ventures Global Strategies, LLC d/b/a Accidentnews.co,

Torklaw d/b/a Safetywatch.com, and Reza Torkzadeh, by and through their undersigned

attorneys, that the above-captioned action be, and hereby is, dismissed with prejudice

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, with each party

to bear his or its own costs gnd attorneys’ fees.

LA
Joanne-Longeore Danve| Stef furd
McCABE & MACK LLP
63 Washington Street
Poughkeepsie, NY 12602
845-486-6800

Hengeere@mccm.com

 

Ag te ford

Dated: ©7721
Attorney for Plaintiff

Sh
Stephen J. Barrett
WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP
150 E. 42" Street
New York, NY 10017
212-915-5479
Stephen.Barrett@wilsonelser.com

Dated:_9, / Vy &

Attorney for Defendants

 
